Exhibit 10.1

 

LEASE ABSTRACT

 

LEASE AMENDMENT:   Second Amendment

ABSTRACT PREPARED BY:

  Gallini and Lester

LANDLORD:

  TEXAS DUGAN LIMITED PARTNERSHIP

PROPERTY NAME:

  Freeport III

TENANT NAME:

  MANNATECH INCORPORATED

TENANT CONTACT:

  Rick Leonard

TENANT PHONE:

  972-471-1561

ADDRESS:

  445 South Royal Lane, Suite 800, Coppell, TX 75019

TENANT SQ.FT.

  74,476

LEASE EXECUTION DATE:

   

TYPE OF LEASE:

  RENEWAL LEASE TERM IN MONTHS:   122

COMMENCEMENT:

  20-Jan-07

EXPIRATION:

  19-Mar-17

RENEWAL OPTIONS:

  2 five year options at market rate

 

RENT:

 

Year

--------------------------------------------------------------------------------

  

Dates:

--------------------------------------------------------------------------------

   Amount per month


--------------------------------------------------------------------------------

   Amount per year


--------------------------------------------------------------------------------

   Annual PSF


--------------------------------------------------------------------------------

0    01/20/2007-03/19/2007    $0.00 per month           1-3   
03/20/2007-03/19/2010    $23,273.75 per month    $279,285.00    $3.75 2-5   
03/20/2010-03/19/2012    $23,894.38 per month    $286,732.56    $3.85 6-10   
03/20/2012-03/19/2017    $25,135.65 per month    $301,627.80    $4.05

 

SECURITY DEPOSIT:    $24,825.33      EXPENSES:    Tenant pays all expenses     
TENANT IMPROVEMENT ALLOWANCE    $37,238.00     

 

OPTIONS:

 

Expansion: To take adjacent space, if exercised in years 1-5 of term

 

Year

--------------------------------------------------------------------------------

  

Dates:

--------------------------------------------------------------------------------

   Annual PSF for
less than 20%
office finish


--------------------------------------------------------------------------------

     1-3    01/20/2007-01/19/2010    $3.75      2-5    01/20/2010-01/19/2012   
$3.85      6-10    03/20/2012 - 03/19/2017    $4.05     

Year

--------------------------------------------------------------------------------

  

Dates:

--------------------------------------------------------------------------------

   Annual PSF for
over 20%
office finish


--------------------------------------------------------------------------------

     1-3    01/20/2007-01/19/2010    $4.15      2-5    01/20/2010-01/19/2012   
$4.25      6-10    03/20/2012 - 03/19/2017    $4.40     

 

Expansion: To take adjacent space, if exercised in years 6-10 of term rate will
be at market

 

Cancellation if Tenant has not exercised Expansion Option:      Tenant has right
to cancel at 62nd month on 12 months notice.

Cancellation fee:

  

$105,290.45 plus unamortized tenant finish allowance of $18,619.00

Cancellation if Tenant has exercised Expansion Option:      Tenant has right to
cancel at 62nd month on 12 months notice.

Cancellation fee:

  

$86,761.45 plus unamortized tenant finish allowance of $18,619.00

 

1



--------------------------------------------------------------------------------

SECOND AMENDMENT TO LEASE

 

THIS SECOND AMENDMENT TO LEASE is made as of this day of g^WW’/- 2005, by and
between TEXAS DUGAN LIMITED PARTNERSHIP, a Delaware limited partnership
(hereinafter referred to as “Landlord”) and’ MANNATECH INCORPORATED (previously
identified as Mannatech, Inc., as Tenant), a Texas corporation (hereinafter
referred to as “Tenant”).

 

WITNESSETH:

 

WHEREAS, MEPC Quorum Properties II Inc. and Tenant entered into that certain
Commercial Lease Agreement dated May 29, 1997; as amended by that certain First
Amendment to Lease Agreement dated November 6, 1997 (hereinafter collectively
referred to as the “Lease”) for the lease of approximately 74,476 square feet of
space (hereinafter the “Leased Premises”) in a building commonly known as
Freeport HI (the “Building”) located at 445 South Royal Lane, Suite 800,
Coppell, Texas 75019, and within Freeport North Industrial Park (the “Park”),
which space is more particularly described in the Lease; and

 

WHEREAS, Texas Dugan Limited Partnership succeeded to the interest of the
landlord under the Lease and is the Landlord with respect to the Leased
Premises; and

 

WHEREAS. Landlord and Tenant desire to enter into a second amendment to the
Lease to extend the term of the Lease upon the terms and conditions set forth
herein (the “Second Amendment to Lease”).

 

NOW, THEREFORE, for and in consideration of Ten and No/100 Dollars ($10.00) and
other good and valuable consideration paid by Landlord and Tenant to one
another, the receipt and sufficiency of which are hereby acknowledged, Landlord
and Tenant hereby agree to amend the Lease as follows:

 

1. Incorporation of Recitals. The above recitals are hereby incorporated into
this Amendment as if fully set forth herein.

 

2. Premises/Lease Term. Effective as of January 20, 2007 (the “Effective Date”)
the term of the Lease is hereby extended through midnight on March 19, 2017 (the
“Extension Term”) with an option of early termination as set forth in Article 9
hereof.

 

3. Improvements To Be Constructed by Landlord. Section 2 of the Lease is deleted
in its entirety and is replaced with the following:

 

“A. Landlord’s Obligations. Tenant has personally inspected the Leased Premises
and accepts the same “AS IS” without representation or warranty by Landlord of
any kind and with the understanding that Landlord shall have no responsibility
with respect thereto except to construct and install within the Leased Premises,
in a good and workmanlike manner, hereinafter referred to as the “Tenant
Improvements”.

 

B. Construction Drawings. Cost Statement and Allowance.

 

(1) Promptly following the date hereof, Tenant will work with Landlord’s space
planner to develop a space plan for the Leased Premises that is reasonably
acceptable to Landlord (the “Space Plan”). Tenant shall deliver the Space Plan
to Landlord within ten (10) days after the date of this Lease. Within twenty
(20) days after Landlord’s receipt of the Space Plan, Landlord shall prepare and
submit to Tenant (i) a set of construction drawings (the “CD’s”) covering all
work to be performed by Landlord in constructing the Tenant Improvements in
accordance with the Space Plan, and (ii) a statement of the cost to construct
and install the Tenant Improvements (the “Cost Statement”). Tenant acknowledges
and agrees that (A) the Cost Statement shall include design fees and a fee
payable to the project’s general contractor, and (B) such general contractor may
be comprised of a subsidiary, affiliate or employees of Landlord. Tenant shall
have five (5) days after receipt of the CD’s and the Cost Statement in which to
review both the CD’s and the Cost Statement and to give Landlord written notice
of Tenant’s approval of the CD’s or its requested changes thereto. Tenant shall
have no right to request any changes to the CD’s that would materially alter the
exterior appearance or basic nature of the Building or the Building systems. If
Tenant fails to approve or request changes to the CD’s within ten (10) days
after its receipt thereof, then Tenant shall be deemed to have approved the CD’s
and the Cost Statement and the same shall thereupon be final. If Tenant requests
any changes to the CD’s, Landlord shall make those changes which are reasonably
requested by Tenant and shall within ten (10) days of its receipt of such
request submit the revised portion of the CD’s (and, to the extent applicable,
the revised Cost Statement) to Tenant. Tenant shall have an additional five
(5) business days to review the revised CD’s (the “Revision Review Period”) and
shall not unreasonably disapprove the revised portions of the CD’s unless
Landlord has unreasonably failed to incorporate reasonable comments of Tenant
and, subject to the foregoing, the CD’s and the Cost Statement, as modified by
said revisions, shall be deemed to be final upon the submission of said
revisions to Tenant unless Tenant objects, in writing prior to the end of the
Revision Review Period, Tenant shall at all times in its review of the CD’s and
the Cost Statement, and of any revisions thereto, act reasonably and in good
faith. Without limiting the foregoing, Tenant agrees to confirm Tenant’s consent
to the CD’s and acknowledge the Cost Statement in writing within three (3) days
following Landlord’s written request therefore.

 

2



--------------------------------------------------------------------------------

(2) Tenant shall be responsible for the cost to construct and install the Tenant
Improvements only to the extent that the Cost Statement, taking into account any
increases or decreases resulting from any Change Orders (as hereinafter
defined), exceeds Thirty Seven Thousand Two Hundred Thirty Eight and 00/100
Dollars (537,238.00) (the “Allowance”). If, following Tenant’s approval (or
deemed approval) of the CD’s, the Cost Statement shows that the cost to
construct and install the Tenant Improvements will exceed the Allowance, Tenant
shall deliver to Landlord, within ten (10) days following Landlord’s written
request, an amount equal to one-half (1/2) of such excess. Following Substantial
Completion (as hereinafter defined) of the Tenant Improvements and acceptance by
Tenant, which shall not be unreasonably withheld. Tenant shall pay to Landlord
the difference between the Cost Statement (taking into account any increases or
decreases resulting from any Change Orders) and the Allowance within ten
(10) days of Landlord’s request therefor. Tenant’s failure to deliver the
payments required in this paragraph shall entitle Landlord to stop the
construction and installation of the Tenant Improvements until such payment is
received, and any resulting delay shall constitute a Tenant Delay (as
hereinafter defined) hereunder. In addition, all delinquent payments shall
accrue interest at 15% per annum. Upon Substantial Completion of the Tenant
Improvements, a representative of Landlord and a representative of Tenant
together shall inspect the Leased Premises and generate a punchlist of defective
or uncompleted items relating to the completion of construction of the Tenant
Improvements. Tenant may withhold one hundred fifty percent (150%) of the cost
of the uncompleted items identified on the punchlist, without penalty or
delinquency charge, pending satisfactory resolution of any outstanding items
contained in the punchlist. If the Allowance exceeds the Cost Statement (taking
into account any increases or decreases resulting from any Change Orders), such
savings shall be the property of Landlord.

 

C. Completion. Landlord shall use commercially reasonable speed and diligence to
complete the Tenant Improvements. On the Effective Date Tenant shall be deemed
to have accepted the Leased Premises and that the condition of the Leased
Premises and the Building was at the time satisfactory and in conformity with
the provisions of this Lease in all respects, subject to any punchlist items.
Tenant acknowledges that Landlord will be constructing the Tenant Improvements
to the Leased Premises during normal business hours and agrees to cooperate with
Landlord so as not to interfere with Landlord’s completion of the Tenant
Improvements. For purposes of this Amendment “Substantial Completion” (or any
grammatical variation thereof) shall mean completion of construction of the
Tenant Improvements, subject only to punchlist items to be identified by
Landlord and Tenant in a joint inspection of the Leased Premises.

 

D. Change Orders. Tenant shall have the right to request changes to the CD’s at
any time following the date hereof by way of written change order (each, a
“Change Order”, and collectively, “Change Orders”). Provided such Change Order
is reasonably acceptable to Landlord, Landlord shall prepare and submit promptly
to Tenant a memorandum setting forth the impact on cost and schedule resulting
from said Change Order (the “Change Order Memorandum of Agreement”). Tenant
shall, within three (3) days following Tenant’s receipt of the Change Order
Memorandum of Agreement, either (a) execute and return the Change Order
Memorandum of Agreement to Landlord, or (b) retract its request for the Change
Order. At Landlord’s option, Tenant shall pay to Landlord (or Landlord’s
designee), within ten (10) days following Landlord’s request, any reasonable
increase in the cost to construct the Tenant Improvements resulting from the
Change Order, as set forth in the Change Order Memorandum of Agreement. Landlord
shall not be obligated to commence any work set forth in a Change Order until
such time as Tenant has delivered to Landlord the Change Order Memorandum of
Agreement executed by Tenant and, if applicable, Tenant has paid Landlord in
full for said Change Order.”

 

4. Rent. Section 4 of the Lease is hereby amended as follows:

 

A. Base Monthly Rent. Section 4A of the Lease is hereby amended to provide that
Tenant shall pay to Landlord the Base Monthly Rent, in advance, without
deduction or offset, beginning on the Effective Date and on or before the first
day of each and every calendar month thereafter during the Extension Term as set
forth below:

 

01/20/2007-03/19/2007

   $0.00 per year    $ 0.00 per month *

03/20/2007-03/19/2010

   $279,285.00 per year    $23,273.75 per month  

03/20/2010-03/19/2012

   $286,732.60 per year    $23,894.38 per month  

03/20/2012-03/19/2017

   $301,627.80 per year    $25,135.65 per month  

 

“‘Monthly Rental Installments shall be abated during Months ] through 2 of the
Lease Term but Tenant shall be responsible for Tenant’s Proportionate Share of
Adjustments.

 

B. Additional Rent. The first sentence of Section 4(B) is deleted in its
entirety and replaced with the following:

 

“Tenant agrees to reimburse Landlord for Tenant’s Proportionate Share of
(i) Real Property Taxes, (ii) Landlord’s actual cost of obtaining and
maintaining Landlord’s Insurance, (iii) the actual cost of any maintenance
performed by Landlord under Paragraph 12A(2) of the Lease or which, in
Landlord’s reasonable discretion, is for the benefit of the Project as a whole
and not reasonably allocable to any specific tenant or tenants, and
(iv) management fees (such management fees shall not exceed 3% of the total
gross revenue of the Building) (collectively, the “Adjustments”).

 

3



--------------------------------------------------------------------------------

5. Indemnity. Section 6(F) of the Lease is hereby deleted and replaced with the
following provision:

 

“Tenant hereby indemnifies and holds Landlord harmless from any claims, demands,
actions, losses, and damages arising from activities of Tenant or any Tenant
Party, or any of their invitees, in connection with any alterations,
improvements or additions made or contracted by Tenant.

 

Landlord hereby indemnifies and holds Tenant harmless from any claims, demands,
actions, losses and damages arising from work performed by its contractors
and/or subcontractors, as the case may be, in connection with Section 2 of this
Second Amendment to Lease, except to the extent that any work is performed at
the request of the Tenant outside the scope of the Allowances.”

 

6. Notices. Section 32 of the Lease is hereby amended to reflect Landlord’s
current addresses for notices and payments as follows:

 

Landlord:    Texas Dugan Limited Partnership     

c/o Duke Realty Corporation

5495 Belt Line Road, Suite 360

Dallas, Texas 75254

Attn: Senior Property Manager

With a copy to:   

Duke Realty Corporation

3950 Shackleford Road, Suite 300

Duluth, Georgia 30096-8268

Attn: Legal Department - TX Market

With Payments to:   

Texas Dugan Limited Partnership

75 Remittance Drive, Suite 1493

Chicago, IL 60675-1493

Tenant (following occupancy):   

Mannatech Incorporated

445 South Royal Lane Suite 800

Coppell, Texas 75019

Attn: Jeff Bourgoyne, Senior Vice President

With a copy to:   

Mannatech Incorporated

600 South Royal Lane Suite 400

Coppell, Texas 75019

Attn: General Counsel

 

7. Option to Renew. The Option to Renew as set forth in Section 34 of the Lease
is hereby deleted in its entirety and is replaced with the following:

 

A. Grant and Exercise of Option. Provided that (i) no default has occurred and
is then continuing; (ii) the credit worthiness of Tenant is then reasonably
acceptable to Landlord using reasonably accepted business judgment and practices
in determining such creditworthiness; and (iii) Tenant originally named herein
remains in possession of and has been continuously operating in the entire
Leased Premises throughout the term immediately preceding the Extension Term (as
defined below); however, this requirement will be waived by Landlord if Landlord
has approved a sublease of less than fifty percent (50%) of the Leased Premises
as indicated in Paragraph 16 of the Lease, Tenant shall have the option to
extend the Lease Term for two (2) additional periods of five (5) years each (the
“Extension Term(s)”). Each Extension Term shall be upon the same terms and
conditions contained in the Lease except (x) this provision giving two
(2) extension options shall be amended to reflect the remaining options to
extend, if any, and (y) any improvement allowances or other concessions
applicable to the Leased Premises under the Lease shall not apply to the
Extension Term, and (z) the Minimum Annual Rent shall be adjusted as set forth
below (the “Rent Adjustment”). Tenant shall exercise each option by
(i) delivering to Landlord, no later than six (6) months prior to the expiration
of the preceding term, written notice of Tenant’s desire to extend the Lease
Term, Tenant’s failure to timely exercise such option shall be deemed a waiver
of such option and any succeeding option. Landlord shall notify Tenant of the
amount of the Rent Adjustment no later than ninety (90) days prior to the
commencement of the Extension Term. Tenant shall be deemed to have rejected the
Rent Adjustment if it fails to deliver to Landlord a written objection thereto
within ten (10) business days after receipt thereof. If Tenant properly
exercises its option to extend. Landlord and Tenant shall execute an amendment
to the Lease (or, at Landlord’s option, a new lease on the form then in use for
the Building) reflecting the terms and conditions of the Extension Term within
thirty (30) days after Tenant’s acceptance (or deemed acceptance) of the Rent
Adjustment.

 

4



--------------------------------------------------------------------------------

B. Rent Adjustment. The Minimum Annual Rent for the applicable Extension Term
shall be an amount equal to the Minimum Annual Rent then being quoted by
Landlord to prospective renewal tenants of the Building for space of comparable
size and quality and with similar or equivalent improvements as are found in the
Building, and if none, then in similar buildings in the vicinity; provided,
however, that in no event shall the Minimum Annual Rent during any Extension
Term be less than the highest Minimum Annual Rent payable during the immediately
preceding term. The Monthly Rental Installments shall be an amount equal to
one-twelfth (1/12) of the Minimum Annual Rent for the Extension Term and shall
be paid at the same time and in the same manner as provided in the Lease.

 

8. Right of First Refusal on Adjacent Space. The Right of First Refusal as set
forth in Section 35 of the Lease is deleted in its entirety and replaced with
the following Right of First Offer:

 

“35. Right of First Offer.

 

A Provided that (i) no default has occurred and is then continuing, (ii) the
creditworthiness of Tenant is then reasonably acceptable to Landlord, and
(iii) Tenant originally named herein or its Permitted Transferee remains in
possession of and has been continuously operating in the entire Leased Premises
throughout the Lease Term, and subject to any rights of other tenants to the
Offer Space (as defined herein) and Landlord’s right to renew or extend the
lease term of any other tenant with respect to the portion of the Offer Space
now or hereafter leased by such other tenant, Landlord shall, before entering
into a lease with a third party for any space in the Building that becomes
vacant (the “Offer Space”), notify Tenant in writing of the availability of the
Offer Space for leasing and setting forth the terms and conditions upon which
Landlord is willing to lease the Offer Space to Tenant (“Landlord’s Notice”).
Tenant shall have five (5) business days from its receipt of Landlord’s Notice
to deliver to Landlord a written notice agreeing to lease the Offer Space on the
terms and conditions contained in Landlord’s Notice (“Tenant’s Acceptance”). In
the event Tenant fails to deliver Tenant’s Acceptance to Landlord within said
five (5)-business day period, such failure shall be conclusively deemed a
rejection of the Offer Space and a waiver by Tenant of this right of first
offer, whereupon, except as provided in (c) below, Tenant shall have no further
rights with respect to the Offer Space and Landlord shall be free to lease the
Offer Space to a third party.

 

B. The term for the Offer Space (the “Offer Space Term”) shall be coterminous
with the term for the then existing Leased Premises (the “Existing Premises”);
provided, however, that the minimum term for the Offer Space shall be five
(5) years and the term for the Existing Premises shall be extended, if
necessary, to be coterminous with the term for the Offer Space. If the Lease
Term for the Existing Premises is extended as provided above, the Minimum Annual
Rent for such extension term shall be an amount equal to the Minimum Annual Rent
then being quoted by Landlord to prospective renewing tenants of the Building
for space of comparable size and quality and with similar or equivalent
improvements as are found in the Building, and if none, then in similar
buildings in the vicinity; provided, however, that in no event shall the Minimum
Annual Rent during such extension term be less than the highest Minimum Annual
Rent payable during the immediately preceding term. The Minimum Annual Rent for
the Offer Space shall be as set forth below:

 

(i) If Tenant exercises its right of first offer during years one (1) through
five (5) of the Extended Term, the Minimum Annual Rent for the Offer Space shall
be as follows:

 

(A) In the event the Offer Space contains less than twenty percent (20%) of
office space, then during the Offer Space Term, the Minimum Annual Rent for the
Offer Space shall be payable at the rates set forth below:

 

01/20/2007 - 01/19/2010   $3.75, per rentable square foot of the Offer Space
01/20/2010-01/19/2012   $3.85 per rentable square foot of the Offer Space
01/20/2012 - 01/19/2017   $4.05 per rentable square foot of the Offer Space; or

 

(B) In the event the Offer Space contains twenty percent (20%) or more of office
space, then the Minimum Annual Rent for the Offer Space shall be as follows:

 

01/20/2007 - 01/19/2010   $4.15 per rentable square foot of the Offer Space
01/20/2010-01/19/2012   $4.25 per rentable square foot of the Offer Space
01/20/2012 - 01/19/2017   $4.40 per rentable square foot of the Offer Space

 

(ii) If Tenant exercises its right of first offer during years six (6) through
ten (10) of the Extended Term, the Minimum Annual Rent for the Offer Space shall
be an amount equal to the Minimum Annual Rent then being quoted by Landlord to
prospective renewing tenants of the Building for space of comparable size and
quality and with similar or equivalent improvements as are found in the
Building, and if none, then in similar buildings in the Park; provided, however,
that in no event shall the Minimum Annual Rent during this Extended Term be less
than the highest Minimum Annual Rent payable during the immediately preceding
term.

 

5



--------------------------------------------------------------------------------

C. If Tenant properly exercises the right of first offer, Landlord and Tenant
shall enter into an amendment to this Lease adding the Offer Space to the
Premises upon the terms and conditions set forth herein and making such other
modifications to this Lease as are appropriate under the circumstances. If
Tenant shall fail to enter into such amendment within ten (10) days following
Tenant’s Acceptance, then Landlord may terminate this right of first offer by
notifying Tenant in writing, in which event Tenant shall have no further rights
with respect to the Offer Space and Landlord shall be free to lease the Offer
Space to a third party. This right of first offer shall be an ongoing right of
first offer, which shall mean that if Tenant waives its right of first offer
pursuant to subsection (a) above and all of the Offer Space is subsequently
leased to a third party (“New Tenant”), Landlord shall not lease the Offer Space
to a third party (other than the New Tenant) without notifying Tenant of the
availability of the Offer Space, in which case Tenant shall again have a right
of first offer to lease the Offer Space in accordance with this Section 35.”

 

9. Option to Terminate. Provided that (a) no default has occurred and is then
continuing, and (b) Tenant originally named herein remains in possession of and
has been continuously operating in the entire Premises throughout the Lease
Term, however, this requirement will be waived by Landlord if Landlord has
approved a sublease of less than fifty percent (50%) of the Leased Premises as
indicated in Paragraph 16 of the Lease, then Tenant shall have the following
termination rights:

 

(a) If Tenant has not exercised its Right of First Offer as set forth above.
Tenant shall have a one time right to terminate the Lease effective as of the
end of the sixty-second (62nd) month from the Effective Date. In order to
exercise such termination right, Tenant shall notify Landlord of such exercise
in writing at least twelve (12) months prior to the effective date of such
termination, and together with such notice, Tenant shall deliver to Landlord, as
an agreed upon termination fee, an amount equal to One Hundred Five Thousand Two
Hundred Ninety and 45/100 Dollars ($105,290.45). Such payment is made in
consideration for Landlord’s grant of this option to terminate to compensate
Landlord for rental and other concessions given to Tenant and for other good and
valuable consideration. The termination fee does not constitute payment of rent
to Landlord. If Tenant fails to notify Landlord by the deadline set forth above,
Tenant shall have waived Tenant’s termination right for the remainder of the
term of the Lease and any extensions thereof. In the event Tenant exercises the
Right of First Offer as set forth above, this option to terminate shall
thereafter be void and of no further force or effect; or

 

(b) If Tenant has exercised its right of first offer as set forth above prior to
the end of the 50th month of the Extension Term, Tenant shall have the right to
terminate this Lease effective as of the end of the fifth (5th) anniversary of
the commencement date of the Offer Space on the terms and conditions set forth
below. In order to exercise such termination right, Tenant shall notify Landlord
of such exercise in writing at least twelve (12) months prior to the effective
date of such termination, and together with such notice, Tenant shall deliver to
Landlord, as an agreed upon termination fee, an amount equal to Eighty-Six
Thousand Seven Hundred Sixty-One and 45/100 Dollars ($86,761.45) plus the
unamortized portion of any tenant finish improvements. Such payment is made in
consideration for Landlord’s grant of this option to terminate to compensate
Landlord for rental and other concessions given to Tenant and for other good and
valuable consideration. The termination fee does not constitute payment of rent
to Landlord. If Tenant fails to notify Landlord by the deadline set forth above,
Tenant shall have waived Tenant’s termination right for the remainder of the
term of the Lease and any extensions thereof.

 

10. Brokers. Section 36L of the Lease is deleted in its entirely and is replaced
with the following:

 

Except for Gallini & Lester Corporate Realty Services, whose commission shall be
paid by Landlord, Landlord and Tenant each represent and warrant to the other
that neither party has engaged or had any conversations or negotiations with any
broker, finder or other third party concerning the matters set forth in this
Amendment who would be entitled to any commission or fee based on the execution
of this Amendment. Landlord and Tenant each hereby indemnifies the other against
and from any claims for any brokerage commissions and all costs, expenses and
liabilities in connection therewith, including, without limitation, reasonable
attorneys’ fees and expenses, for any breach of the foregoing. The foregoing
indemnification shall survive the termination of the Lease for any reason.

 

11. Except as expressly modified by this Second Amendment to Lease, all
provisions, terms and conditions of the Lease shall remain in full force and
effect.

 

12. This Second Amendment to Lease is ratified and confirmed by the parties as
being in full force and effect. To the extent of any conflict between the terms
of the Lease and this Second Amendment to Lease, this Second Amendment shall
govern. All terms herein shall have the same meaning as set forth in the Lease
unless otherwise noted herein.

 

13. This Second Amendment to Lease shall not be of any legal effect or
consequence unless signed by Landlord and Tenant, and once signed by Landlord
and Tenant it shall be binding upon and inure to the benefit of Landlord,
Tenant, and their respective legal representatives, successors and assigns. This
Second Amendment to Lease may be executed in counterparts, including facsimile
counterparts, with the same force and effectiveness as if it were executed in
one complete document.

 

14. This Second Amendment to Lease has been executed and shall be construed
under the laws of the State of Texas.

 

[Execution signatures contained on the following page]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Second Amendment To Lease
to be executed under seal and delivered as of the day and year first above
written.

 

LANDLORD:

TEXAS DUGAN LIMITED PARTNERSHIP,

a Delaware limited partnership

By:  

DUGAN GENERAL PARTNER LLC,

a Delaware limited liability company, its general partner

    By:  

DUGAN TEXAS LLC,

a Delaware limited liability company, its sole member

    By:  

DUKE REALTY LIMITED PARTNERSHIP,

an Indiana limited partnership, its Manager

    By:  

DUKE REALTY CORPORATION,

an Indiana corporation, its General Partner

   

TENANT:

   

MANNATECH, INC.,

a Texas corporation

    By:   /s/    TERRY L. PERSINGER            

Name:

  Terry L. Persinger    

Title:

  President    

ATTEST:

    By:   /s/    BETTINA SIMON            

Name:

  Bettina Simon    

Title:

  Sr. VP & General Counsel    

[Corporate Seal]

 

END OF EXECUTION SIGNATURES

 

7